FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 16, 2022

                                    No. 04-22-00449-CV

   Donald MCLEAN, DM Innovations, LLC, TWWM, LLC, d/b/a TP Imports and Thunder
                            Pumpkin Imports, LLC,
                                   Appellants

                                             v.

                      PARADIGM SRP, LLC d/b/a Drivetanks.com,
                                   Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2020-02-33168-CV
                    Honorable Camile Glasscock Dubose, Judge Presiding


                                      ORDER
       Appellee’s brief was due on September 12, 2022. However, the appellee filed a motion
requesting an extension of time to file its appellee brief. The motion is GRANTED. The
appellee’s reply is due on or before September 26, 2022.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court